In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00036-CR



        BYRON O'KEITH BARRETT, Appellant

                            V.

              STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 24865




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        Court reporter Terry Spangler recorded the trial court proceedings in our cause number

06-13-00036-CR, styled Byron O’Keith Barrett v. The State of Texas, trial court cause number

24865 in the 6th Judicial District Court of Lamar County, Texas. The reporter’s record was due

in this case April 29, 2013. After Spangler failed to respond to the efforts of our clerk’s office to

obtain a status report on the missing record, we entered an order on May 16 requiring Spangler to

file the record on or before May 31. Rather than file the record, as ordered, Spangler filed a

motion for extension of time, which we granted, giving Spangler until June 7 to file the record.

We have received nothing from Spangler, and our patience has been exhausted.

        We hereby order Spangler to file the reporter’s record in cause number 06-13-00036-CR,

Byron O’Keith Barrett v. The State of Texas, trial court cause number 24865, to be received by

this Court no later than Wednesday, July 24, 2013. No further extensions of time will be

granted.

        If the record is not received by July 24, we advise Spangler that we will begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.

        IT IS SO ORDERED.



                                              BY THE COURT

Date: July 17, 2013




                                                 2